IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41192
                           Summary Calendar



SAM L. HOLLE, doing business as
Texachem Agricultural Service,

                                           Plaintiff-Appellant,

versus

HOPKINS COUNTY SHERIFF’S DEPARTMENT,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 6:98-CV-335
                         USDC NO. 6:98-CV-336
                        --------------------
                          December 18, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges:

PER CURIAM:*

         Sam Holle sued the Hopkins County Sheriff’s Department for

violating his civil rights in connection with the seizure and sale

of property owned by his agricultural spraying business.    The case

proceeded to a jury trial before the magistrate judge, and the jury

returned a verdict finding the Appellee liable and awarding damages

of $250,000.      The Appellee moved for a new trial as to both


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
liability and damages.         The magistrate judge granted the motion,

concluding that "the jury’s verdict of $250,000 clearly shocks the

conscience     when    compared     to    the    evidence      presented     by   the

plaintiff" and that "the total amount of $250,000 awarded by the

jury is factually insufficient and is against the great weight and

preponderance of the evidence as to be manifestly unjust."

       The parties retried the case to a second jury.                    The second

jury     determined    that    no   constitutional           violation     occurred.

Accordingly, the magistrate judge subsequently ordered that Holle

take nothing and that the action be dismissed on its merits.                   Holle

now appeals the order granting the motion for a new trial.                        We

review for an abuse of discretion.               See Fontenot v. Cormier, 56
F.3d 669, 676 (5th Cir. 1995).

       The only evidence introduced during the first trial which

related to a damages claim was (1) Plaintiff’s testimony as to the

reasonable market value of his property and (2) testimony which

indicated that his property sold for less than the reasonable

market    value   at   the    sheriff’s       sale.     The    evidence     did   not

demonstrate that any alleged constitutional violation on the part

of   Hopkins   County    caused     the       failure   of    Holle’s    fertilizer

business.      Therefore, the $250,000 damage award, based almost

entirely on lost business profits, was not supported by the great

weight of the evidence.

       Because the $250,000 damages award was not supported by the



                                          2
evidence and shocked the conscience, the magistrate did not err in

granting a new trial on the issue of damages.           The magistrate also

did not err in ordering a new trial on liability because the

liability issue was closely intertwined with the damages issue.

See Worsham v. City of Pasadena, 881 F.2d 1336, 1339 (5th Cir.

1989) (holding that district judge’s decision to grant a complete

retrial   on   both   liability   and   damages   was    not   an   abuse   of

discretion because the liability issue, i.e., whether City had

violated the Constitution, was closely intertwined with the damages

issue).

     For these reasons, we find that the magistrate judge did not

commit reversible error in granting the new trial.             Accordingly,

the second jury’s verdict that no constitutional violation occurred

is AFFIRMED.




                                    3